Citation Nr: 1311629	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for poor blood circulation of the left upper extremity, secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for poor blood circulation of the right upper extremity, secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for nonproliferative diabetic retinopathy.

5.  Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU), for the period prior to July 7, 2010.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for diabetes mellitus, type II and nonproliferative diabetic retinopathy, both effective August 2007.  The Veteran disagreed with the ratings granted and the current appeal ensued.

By rating decision of March 2008, service connection was denied for PTSD.  In a November 2009 rating decision, the RO also denied entitlement to a TDIU.  The Veteran appealed both denied claims.

As discussed further below, entitlement to TDIU was granted in a February 2013 rating decision, effective July 7, 2010.  However, the Veteran has alleged unemployability prior to that date and the Board must therefore determine whether the evidence warrants an award of TDIU prior to July 7, 2010.  As such, the Board has recharacterized the issue as stated on the title page.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The record reflects that he was seen in service for a depressed mood and determined to have passive aggressive features.  In light of the U.S. Court of Appeals for Veterans' Claims (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issues as stated on the title page.  Since this issue must again be remanded, as will be further discussed below, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In September 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of service connection for an acquired psychiatric disability, to include PTSD, and an initial compensable rating for nonproliferative diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by poor blood circulation of the left upper extremity.

2.  The Veteran does not have a disability manifested by poor blood circulation of the right upper extremity.

3.  Effective August 24, 2007, the Veteran meets the schedular criteria for a TDIU and his service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background. 



CONCLUSIONS OF LAW

1.  A disability of the left upper extremity was not incurred or aggravated in active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  A disability of the right upper extremity was not incurred or aggravated in active military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for entitlement to a TDIU are met, effective August 24, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via May and October 2011 letters in the rebuilt claims file of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.

VCAA notice should be given before an initial AOJ decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  As the claims file has been rebuilt, complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the January 2013 supplemental statement of the case and the February 2013 RO rating decision.  Therefore, any timing deficiency was remedied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA initially obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private treatment records.  The Board acknowledges that the Veteran's claims file was lost sometime following the Board's prior September 2011 remand.  The Veteran was notified by VA in a January 2013 letter that it was in the process of rebuilding his claims file, and requested that he submit any VA correspondence (to include rating decisions and award letters), medical records, personnel records, and any other pertinent evidence that could assist in the rebuilding of his file.  The claims file has been rebuilt to a certain extent, but no rating decisions or other adjudications, besides the September 2011 RO rating decision, the January 2013 supplemental statement of the case (SSOC), and the February 2013 RO rating decision, appear in the claims file.  The December 2007, March 2008 and November 2009 RO rating decisions, referenced in the Board's prior September 2011 remand have not been associated with the claims file or Virtual VA.  In addition, while VA treatment records dated from 2007 to 2012 are available in Virtual VA, the Veteran's service treatment records, as well as examination reports from February 2008 and October 2010 VA examinations, and private treatment records from J.A.J., MD, referenced in the Board's prior remand in September 2011, are no longer of record or available in Virtual VA.  

However, the Board finds that the evidence of record is sufficient to decide the Veteran's claims for service connection for poor blood circulation of the left and right upper extremities.  In this regard, when the Veteran's claims file was last before the Board in September 2011, there was no evidence of a current disability of the upper extremities at any time during the appeal period.  As such, the Board directed that the Veteran be afforded a VA examination, with appropriate testing, to determine if any such disability of the upper extremities existed.  In accordance with the Board's remand directives, the Veteran underwent a VA examination in November 2011, discussed further below, which revealed no evidence of a current disability of the upper extremities.  The examination provided information requested in the remand.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, VA treatment records dated from 2007 to 2012, available in Virtual VA are also negative for any evidence of a chronic disability of the upper extremities, and the Veteran has not reported any private treatment for his upper extremities.

In sum, the Board concludes that any errors in the notice and the development of the claims were not prejudicial to the Veteran.  As such, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.



Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2012).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran served in Vietnam in the late 1960s.  He is presumed to have been exposed to an herbicide agent during that service.  VA has presumed service connection for the Veteran's diabetes based on his herbicide exposure during service.  Poor blood circulation, however, is not subject to a presumption of service connection based on herbicide exposure.  It is not included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed.  Service connection thus may not be presumed for the Veteran's claimed poor blood circulation of the upper extremities based on his herbicide exposure.  The establishment of service connection for his poor blood circulation of the upper extremities requires direct evidence that it developed as a result of herbicide exposure during service, direct evidence that it was incurred or aggravated in service, or evidence that it is secondary to a service-connected disability.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a disability of the left and right upper extremities, manifested by poor blood circulation, related to his service-connected diabetes mellitus.

Outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico dated from July 2007 to November 2012 show that the Veteran has been diagnosed and treated for several other medical conditions, including left shoulder impingement, but they do not show that he has ever been diagnosed or treated for a disability of the upper extremities manifested by poor blood circulation or any other neurological deficit.  As noted in the Board's prior remand in September 2011, the Veteran underwent an endarterectomy in March 2009.  Records of the surgery show that it was performed due to the Veteran's history of left carotid stenosis.  No neurological deficit was found.

In response to the Board's September 2011 remand, the Veteran was afforded a VA examination in November 2011.  The Veteran complained of recurrent, daily pain in the legs, arms and hands, as well as numbness and cramps.  The examiner noted that high resolution real time imaging, spectral Doppler waveform analysis, color flow and power Doppler mapping were performed of both upper extremity arterial systems at rest, from the subclavian artery to the forearm vessels.  The visualized arterial systems were patent bilaterally without thrombosis, stenosis or atherosclerotic plaques.  The results revealed that there were no arterial duplex abnormalities identified on either arm.  The examiner opined that as there was no evidence of poor circulation of the upper extremities and no arterial duplex abnormalities identified on either arm, the claimed condition was less likely than not ( less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, while the Veteran has reported symptoms of poor blood circulation, pain, numbness, and cramps in the upper extremities, there is no confirmation in the evidence that the Veteran has, or has ever had a chronic disability of the upper extremities, manifested by poor blood circulation or any other neurological deficit.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2012).  In the absence of proof of a current disability, there is no valid claim of service-connection.  

In light of the absence of any competent evidence of a chronic disability of the upper extremities, manifested by poor blood circulation or any other neurological deficit, in service or thereafter, the claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU prior to July 7, 2010

Entitlement to TDIU was granted in a February 2013 rating decision, effective July 7, 2010.  However, the Veteran has alleged unemployability prior to that date and the Board must therefore determine whether the evidence warrants an award of TDIU prior to July 7, 2010.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Prior to July 7, 2010, specifically, effective August 24, 2007, the Veteran met the schedular criteria for an award of TDIU.  During that time, he was service-connected for diabetes mellitus, type II, rated as 20 percent disabling; chronic venous insufficiency of the lower extremities, each leg rated as 20 percent disabling; arterial hypertension associated with diabetes mellitus with noncompensable erectile dysfunction and non proliferative diabetic retinopathy, rated as 10 percent disabling; and non proliferative diabetic retinopathy associated with diabetes mellitus with noncompensable erectile dysfunction and non proliferative diabetic retinopathy, rated as noncompensably disabling, for a combined evaluation of 60 percent.  Although the Veteran's service-connected disabilities were separate disabilities (i.e., diabetes mellitus, chronic venous insufficiency of the lower extremities, arterial hypertension, and diabetic retinopathy), they are all associated with the Veteran's diabetes mellitus, and are thus, from a common etiology.  Therefore, under 38 C.F.R. § 4.16(a)(2), the Veteran's service-connected disabilities are considered one disability because they are all associated with diabetes mellitus.  As the Veteran has one service-connected disability rated at 60 percent disabling, effective August 24, 2007, he meets the schedular criteria for a TDIU as of that date.

The evidence also must show, however, that the Veteran is unemployable due to his service-connected disabilities to be entitled to a TDIU.  The central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record shows that the Veteran was not able to maintain gainful employment due solely to service-connected disabilities, effective August 24, 2007.

On his February 2013 claim for TDIU, the Veteran indicated that he graduated high school and completed two years of college.  He also stated that he worked full-time as a salesman until 2006, when he became too disabled to work due to all of his service-connected disabilities.  The evidence shows that the Veteran reported having problems at work as a result of his service-connected diabetes mellitus, but that he also stopped working because he was eligible to retire.  The Veteran also reported during his VA examination in December 2011 that he was gainfully employed until 2007, when he retired after working for 40 years.  On examination in November 2011, he reported that he stopped working in 2006 because he was eligible by age and duration of work, and also due to frequent episodes of dizziness and decreased stamina related to his diabetes.  The Veteran's work history of a salesman would presumably involve a lot of standing and walking and the medical record shows significant impairment as a result of his service-connected disabilities, including chronic venous insufficiency of the lower extremities.  Based on these findings, the Board resolves all doubt that the Veteran was rendered unemployable as a result of his service-connected disabilities, effective August 24, 2007.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Service connection for poor blood circulation of the left upper extremity is denied.

Service connection for poor blood circulation of the right upper extremity is denied.

Entitlement to a TDIU is granted, effective August 24, 2007, subject to the rules governing the payment of monetary benefits.


REMAND

Unfortunately, another remand is required with regard to the Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD, and an initial compensable rating for his service-connected nonproliferative diabetic retinopathy.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has PTSD related to his active military service in Vietnam.  

As noted in the Board's September 2011 remand, service treatment records show that the Veteran was seen for psychiatric evaluation on two occasions in service.  He claimed that he had a depressed mood and he was found to have passive aggressive features.  He was not, however, diagnosed with a psychiatric disability and was discharged as psychiatrically normal.  

Post-service treatment records revealed that in August 2007, J.A.J., MD, a fee basis physician, diagnosed the Veteran with chronic and very severe PTSD.  The Veteran underwent a VA examination in February 2008, wherein he was found not to have PTSD.  He was diagnosed instead with alcohol abuse, but later in the evaluation, it indicates that no other mental disorder was found.  Moreover, his medical history only reflects 2 to 3 beers per weekend, but no history of an abuse of alcohol at any other time during the examination.  Additionally, the examination report indicates that Dr. J.A.J. had evaluated the Veteran twice within the "last couple of months."
In response to the Board's September 2011 remand, the Veteran was afforded a VA mental disorders examination in December 2011.  The Veteran complained of chronic sleep impairment and mild memory loss.  On examination, the Veteran was alert, oriented to all spheres, well groomed, and had good hygiene.  The examiner observed that he was calm, cooperative and euthymic.  Thought process was coherent, logical and relevant, without evident distortion, hallucinations or delusions.  The Veteran denied suicidal or homicidal ideation, intentions or plan.  His judgment seemed appropriate, and insight regarding his condition seemed fair.  

The examiner gave the Veteran an Axis I diagnosis of alcohol abuse.  However, the examination report reflects that the Veteran reported that he no longer drank alcohol every day, and in fact only drank less than once per month, socially, and in moderation.  He also reported no problematic effects from alcohol use or abuse.  The examiner opined that the Veteran's alcohol abuse disorder was less likely as not (less than 50/50 probability) caused by or a result of military service events.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit also indicated that Veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service- connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  In addition, the Federal Circuit found that 38 U.S.C.A. § 1110 permits a Veteran to received compensation for an alcohol-abuse or drug-abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

In this case, the record does not reflect that the Veteran has reported that his alcohol use was in any way related to his claimed PTSD, or that he used alcohol to self-medicate for his psychiatric symptoms.  Furthermore, although the Veteran reported during the December 2011 examination that he no longer drank every day, there is no evidence of record of treatment for alcohol dependency.  Accordingly, the Board finds that service connection for alcohol abuse would be prohibited in this case, and no further discussion of this issue is required.

The examiner also concluded that there was not enough evidence to reach an Axis II diagnosis.  In this regard, he acknowledged the Veteran's in-service diagnoses of depressed mood and passive aggressive features, and noted that the Veteran was found to be uncooperative with a psychological evaluation consisting of a Minnesota Multiphasic Personality Inventory (MMPI), and seemed to have problems with the language.  The examiner explained that it is common to find mental evaluations performed by English speaking professionals finding subjects whose first language is not English as uncooperative or passive aggressive.  He also noted that MMPI had no valid translations to Spanish in its first version used during the 1960's and 1970's.  The examiner also noted that depressive features were found by another professional and the possibility of a conversion disorder was ruled out, as the Veteran reported a desire to continue his military service for the remaining 9 months of his tour of duty.  He also noted that the evaluation included a recommendation of looking into a separation from service via medical board, but there is no evidence showing that such a recommendation was ever carried out.

The examiner also noted the Veteran's reports of stressful experiences during active duty in Vietnam, which included participation in seven operations, during which he saw dismembered bodies, witnessed the killing of a fellow soldier, and was himself wounded in the right hand with a grenade and the jaw with a shot gun.  However, the examiner ultimately concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Specifically, he concluded that although the Veteran met the DSM-IV stressor criteria for PTSD, as well as the symptom criteria for persistent re-experiencing of a traumatic event, and for persistent hyper arousal; he did not fulfill the symptom criteria for persistent avoidance of the stimulus, nor did the trauma exposure cause impairment in social, occupational or other areas of functioning.  

However, as noted above, the Veteran was diagnosed by J.A.J., MD in August 2007 with chronic and severe PTSD, although there is no indication in the record as to whether this diagnosis was made according to DSM-IV criteria.  Unfortunately, the August 2007 treatment records from J.A.J., MD are not currently associated with the rebuilt claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required. 

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).  

In an October 2011 letter, the RO requested that the Veteran submit a VA Form 21-4142, Authorization and Consent to Release, to allow them to obtain the additional treatment records from Dr. J.A.J, referenced during the February 2008 VA examination, that were not associated with the claims file at that time.  There is no indication in the record that the Veteran ever submitted the VA Form 21-4142, but as this is a rebuilt claims file, the Board finds that the Veteran should be afforded another opportunity to submit the requested Authorization form so that the RO may try to obtain a copy of the private treatment records from J.A.J., MD, which are pertinent to the claim because they purportedly show that the Veteran was psychologically evaluated and diagnosed with PTSD during the current appeal period.  

Furthermore, the Board finds that the examiner's opinion with regard to the Veteran's Axis II diagnosis is inconclusive, and therefore, inadequate for evaluation purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As such, the Board has determined that VA has a duty to assist by seeking another opinion as to whether the Veteran has an acquired psychiatric disability, including an Axis II diagnosis, related to his active military service.  See 38 C.F.R. § 4.2 (2012).

The Veteran also contends that his service-connected diabetic retinopathy is more severe than the current evaluation reflects.  
In its September 2011 remand, the Board directed that the Veteran undergo a VA eye examination to determine the severity of his service-connected nonproliferative diabetic retinopathy.  The examiner was directed to indicate what, if any, symptomatology was related to the Veteran's nonproliferative diabetic retinopathy.  

The Veteran was afforded the requested VA eye examination in January 2012.  The examiner diagnosed mild nonproliferative diabetic retinopathy, combined senile cataracts, open angle glaucoma.  He also noted that the Veteran had been diagnosed with pterygium of both eyes, blepharitis, and mild hypertensive retinopathy.  The examiner also noted the Veteran's complaints of progressive loss of vision of both eyes.  On examination, the Veteran's best corrected visual acuity was 20/25 in the right eye, and 20/20 in the left eye.  The examiner concluded that the Veteran's visual loss was not related to his service-connected nonproliferative diabetic retinopathy.  Instead, he found that the Veteran's central vision loss was due primarily to his high refractive error (hypermetropia) and senile combined cataracts, and that his peripheral vision defects were caused by open angle glaucoma.  However, the examiner did not indicate, as requested, what, if any symptomatology, was due to the Veteran's service-connected diabetic retinopathy.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012).  In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.  

Furthermore, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 

As such, the Board has determined that VA has a duty to assist by seeking another medical examination and opinion.  See 38 C.F.R. § 4.2 (2012).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records of any treatment for the Veteran from Dr. J.A. Juaare, including a copy of the records of treatment in August 2007, which were previously associated with the claims file at the time of the September 2011 remand, where the Veteran was diagnosed with very severe PTSD.  The Veteran is advised that to obtain these records, it may be necessary for him complete an authorization for their release. 

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(b)(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile. See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193  (2012).  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:
a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; 

OR, alternatively, 

b) If the examining physician finds that the Veteran does not have PTSD, and a psychiatric disability other than PTSD is diagnosed, the examiner should provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that the disability was first manifested in service and/or is causally related to event(s) in service.
A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, afford the Veteran a VA eye examination by an examiner who has not previously examined him to determine the severity of his service-connected nonproliferative diabetic retinopathy.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  

The examiner should indicate what, if any, symptomatolgy is related to the Veteran's nonproliferative diabetic retinopathy.  

If loss of vision or any other symptomatology is related to the Veteran's service-connected nonproliferative diabetic neuropathy and any of his nonservice-connected disabilities, the examiner should attempt to indicate what disability or percentage of disability is related to his service-connected nonproliferative diabetic neuropathy and what percentage is related to his nonservice-connected disability(ies).  If the symptomatology cannot be separated, the examiner should so state.

4.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded an appropriate time to respond, and the case should thereafter be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


